PER CURIAM.
Appellant was sued on a judgment of the Municipal Court of the City of New York. He defended on the ground that the New York judgment was invalid. The trial court found against appellant, denied his motion for new trial, and entered judgment against him on October 17, 1956. No^ appeal was taken from the judgment. On August 2, 1957, after appellant had been ordered to answer written interrogatories relating to his assets, he filed a motion for “dismissal” of the judgment. That motion was denied and this appeal is from its denial.
The appeal must be dismissed. Even if there be any merit in appellant’s contention regarding the invalidity of the New York judgment, it is now too late to consider it. The question could and should have been brought here by direct appeal from the local judgment entered on the foreign judgment. Time for such appeal has long passed, and the belated motion to dismiss or vacate the judgment presents no question which can be reviewed by this court. MacVey v. MacVey, D.C.Mun.App., 98 A.2d 794.
Appeal dismissed.